775 So.2d 1016 (2001)
Ernest F. SZAPOR, Appellant,
v.
CITY OF CAPE CANAVERAL, etc., Appellee.
No. 5D00-1181.
District Court of Appeal of Florida, Fifth District.
January 26, 2001.
Albert S. Lagano, Melbourne, for Appellant.
Michael J. Roper, Ernest H. Kohlmyer, III, of Bell, Leeper & Roper, P.A., for Appellee.
PER CURIAM.
We affirm the summary judgment determining that the appellant is barred from bringing an action in inverse condemnation because the applicable four year statute of limitations has expired. The appellant filed his action in 1996, but knew of the appellee's invasion of his legal rights in 1989 or 1990. See Fla.Stat. § 95.111(3)(p) (1996); Sarasota Welfare Home, Inc. v. City of Sarasota, 666 So.2d 171 (Fla. 2d DCA 1995).
AFFIRMED.
SHARP, W., PETERSON and PALMER, JJ., concur.